Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. (See Safee v. City of Buffalo, 204 App. Div. 561; People v. Hallin, 217 id. 816; affd., 244 N. Y. 586.) All concur, except Sawyer, J., who dissents and votes for affirmance on the ground that the order is discretionary and that no sufficient facts are shown to warrant our interference with the discretionary action of the Special Term. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.